Journal Entries (1822-31): Journal3: (1) Continued *p. 298; (2) motion for election to proceed at law or in equity *p. 389. Journal 4: (3) Demurrer set for argument MS p. 72; (4) motion to take bill as confessed and for reference MS p. 161; (5) continued MS p. 215; (6) bill taken as confessed, referred to master MS p. 283; (7) motion to confirm master’s report and for final decree MS p. 293; (8) master’s report confirmed, decree ordered MS p. 365; (9) decree MS p. 397; (10) decree signed MS p. 430; (11) motion for confirmance of report of sale MS p. 449; (12) report of sale confirmed, proceeds ordered paid MS p. 466.
Papers in File: (i) Bill of complaint; (2) writ of subpoena and return; (3) demurrer, plea and answer; (4) replication; (5) stipulation to withdraw demurrer and plea and for entry of decree; (6) motion for reference to master; (7) motion to confirm master’s report; (8) motion for decree; (9) master’s report of amount due; (10) draft of decree; (11) signed decree; (12) report of sale; (13) deed of mortgage.
Chancery Case 30 of 1822.